Case 3:20-cv-01482-GPC-RBB Document 1 Filed 07/31/20 PageID.1 Page 1 of 10



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   3111 Camino Del Rio North
 3   Suite 400
     San Diego, California 92108
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
 8
                                                    Case No. '20CV1482 GPC BLM
 9
                                                    COMPLAINT FOR DAMAGES
10    MARINA Y. SUAZO,
11                                                  1. VIOLATION OF THE FAIR DEBT
                           Plaintiff,               COLLECTION PRACTICES ACT, 15 U.S.C.
12                                                  §1692 ET SEQ.
              v.
13                                                  2. VIOLATION OF THE TELEPHONE
      MIDLAND CREDIT MANAGEMENT,
      INC.,                                         CONSUMER PROTECTION ACT, 47 U.S.C. §
14
                                                    227 ET SEQ.
15                         Defendant.
                                                    JURY TRIAL DEMANDED
16
            NOW COMES, MARINA Y. SUAZO, through undersigned counsel, complaining of
17

18   MIDLAND CREDIT MANAGEMENT, INC., as follows:

19                                      NATURE OF THE ACTION

20          1.      This action arises under the Fair Debt Collection Practices Act (the “FDCPA”), 15
21   U.S.C. § 1692 et seq. and the Telephone Consumer Protection Act (the “TCPA”) pursuant to 47
22
     U.S.C. §227 et seq.
23
                                        JURISDICTION AND VENUE
24
            2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
25

26          3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).

27

28
                                                      1
Case 3:20-cv-01482-GPC-RBB Document 1 Filed 07/31/20 PageID.2 Page 2 of 10



 1                                               PARTIES
 2          4.      MARINA Y. SUAZO (“Plaintiff”) is a natural person, over 18-years-of-age, who at
 3
     all times relevant resided at 2405 Pemberton Place, Buford, Georgia 30519.
 4
            5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 5
            6.      Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).
 6

 7          7.      MIDLAND CREDIT MANAGEMENT, INC. (“Defendant”) is a corporation

 8   organized under the laws of Kansas.

 9          8.      Defendant has its principal place of business at 350 Camino De La Reina, Suite 300,
10
     San Diego, California 92108.
11
            9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
12
            10.     Defendant uses instrumentalities of interstate commerce and the mail in its business
13
     – the principal purpose of which is the collection of debt owed or due or asserted to be owed or due
14

15   another.

16          11.     Defendant is a “person” as defined by 47 U.S.C. § 153(39).
17                                     FACTUAL ALLEGATIONS
18
            12.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of
19
     the cellular telephone number ending in 4805.
20
            13.     At all times relevant, Plaintiff’s number ending in 4805 was assigned to a cellular
21

22   telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

23          14.     At all times relevant, Plaintiff was financially responsible for her cellular telephone

24   equipment and services.
25          15.     Years ago, Plaintiff applied for and was issued a Credit One Bank, N.A. credit card.
26
            16.     Plaintiff activated this card, and began using her card for personal purchases.
27
            17.     On or about March 3, 2017, Plaintiff paid off her $445.19 balance.
28
                                                        2
Case 3:20-cv-01482-GPC-RBB Document 1 Filed 07/31/20 PageID.3 Page 3 of 10



 1            18.   Two years later, Plaintiff started to receive phone calls from Defendant seeking to
 2   collect $648.33 on behalf of Midland Funding LLC who had allegedly purchased Plaintiff's Credit
 3
     One Bank, N.A. account.
 4
              19.   On multiple occasions, Plaintiff answered these collection calls, verbally disputed
 5
     that she owed the debt, and asked for the calls to cease.
 6

 7            20.   Despite Plaintiff's requests, Defendant's collection calls persisted.

 8            21.   Often times when Plaintiff answered, she was met by an approximate three-second

 9   pause prior to being connected to an agent.
10
              22.   Other times when Plaintiff answered, however, she was met by an automated,
11
     machine-operated voice instructing Plaintiff to "[p]lease hold for the next available representative."
12
              23.   In total, Defendant placed at least 50 harassing collection calls to Plaintiff seeking
13
     payment on Plaintiff's alleged $648.33 balance despite Plaintiff's requests for the phone calls to
14

15   cease.

16            24.   Upon information and belief, Defendant placed these calls to Plaintiff's cellular
17   telephone utilizing an automatic telephone dialing system ("ATDS") – technology commonly used
18
     by debt collectors to place collection calls.
19
              25.   In addition to Defendant's above-referenced collection calls, Defendant mailed
20
     Plaintiff a letter titled "PRE-LEGAL NOTIFICATION" dated July 30, 2020, which stated:
21
                                                                            Account Details
22                                                      Original Credior:        Credit One Bank, N.A.
                                                        Original Account Number: XXXXXXXXXXXX1666
23                                                      Current Servicer:        Midland Credit Management, Inc.
                                                        MCM Account Number:      8575570196
24                                                      Current Owner:           Midland Funding LLC
                                                        Current Balance:         $648.33
25                                                                             ACT NOW:
                                                                  Attorney review may be the next step
26
                                                                    Call (800) 939-2353 by 06-01-2020
27

28                  Re: Credit One Bank, N.A.

                                                        3
Case 3:20-cv-01482-GPC-RBB Document 1 Filed 07/31/20 PageID.4 Page 4 of 10



 1                  Dear Marina:

 2                  Midland Credit Management, Inc. (MCM) has made several attempts to contact you regarding this
                    account. MCM is now considering forwarding your account to an attorney in your state for possible
 3                  litigation. Upon receipt of this notice, please call (800) 939-2353 to discuss your options.

 4                  If we don't hear from you or receive payment by 06-01-2020, we may proceed with forwarding this
                    account to an attorney.
 5
                    Here are some options to resolve your debt:
 6                        Pay your full balance of $648.33
                          Call us to see how to qualify for discounts and payment plans.
 7                  If your account is forwarded to an attorney, this may result in a lawsuit against you.
                    We encourage you to call us: (800) 939-2353
 8                  Hours of Operation: Sun-Th: 5am-9pm PT; Fri-Sat: 5am-4:30pm PT;

 9                  Sincerely,

10                  Tim Bolin, Division Manager

11          26.     Defendant's PRE-LEGAL NOTIFICIATION was received in an envelope with the

12   words "TIME SENSITIVE DOCUMENT" printed on its exterior in bold font.

13          27.     When Plaintiff received an envelope with the words “TIME SENSITIVE
14
     DOCUMENT” printed on its exterior in bold font, her attention was drawn to these words and she
15
     became anxious and stressed over contents of Defendant's PRE-LEGAL NOTIFICATION.
16
            28.     Worried about her legal options, and anxious and distressed over Defendant’s
17
     harassing collection calls and use of envelopes with the words “TIME SENSITIVE
18

19   DOCUMENT” printed on its exterior in bold font, Plaintiff chose to contact an attorney to

20   understand her legal rights under the law.
21          29.     Defendant has determined that it collects more money from consumers when it sends
22
     letters inside of envelopes marked with the words “TIME SENSITIVE DOCUMENT” than
23
     envelopes that do not contain these words.
24
            30.     Defendant’s research demonstrates that least sophisticated consumers are more
25

26   likely to open collection letters sent inside of envelopes marked with the words “TIME

27   SENSITIVE DOCUMENT” than envelopes that do not contain these words.

28
                                                                4
Case 3:20-cv-01482-GPC-RBB Document 1 Filed 07/31/20 PageID.5 Page 5 of 10



 1          31.     Defendant's harassing phone calls have severely disrupted Plaintiff’s everyday life
 2   and overall well-being.
 3
            32.     Defendant’s phone calls have caused Plaintiff actual harm, including but not limited
 4
     to, aggravation that accompanies persistent and unwanted phone calls, anxiety, emotional distress,
 5
     increased risk of personal injury resulting from the distraction caused by the phone calls, wear and
 6

 7   tear to Plaintiff’s cellular phone, intrusion upon and occupation of Plaintiff’s cellular telephone,

 8   temporary loss of use of Plaintiff’s cellular phone, invasion of privacy, loss of battery charge, loss

 9   of concentration, mental anguish, nuisance, the per-kilowatt electricity costs required to recharge
10
     Plaintiff’s cellular telephone as a result of increased usage of Plaintiff’s telephone services, and
11
     wasting Plaintiff’s time.
12
            33.     Concerned with having had her rights violated, Plaintiff was forced to retain
13
     counsel; therefore, expending time and incurring attorney's fees to vindicate her rights.
14

15                                        CLAIMS FOR RELIEF

16                                             COUNT I:
                       Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
17

18          34.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

19   though fully set forth herein.

20                                    Violation(s) of 15 U.S.C. § 1692d
21
            35.     Section 1692d provides:
22
            [a] debt collector may not engage in any conduct the natural consequence of which
23          is to harass, oppress, or abuse any person in connection with the collection of a debt.
            Without limiting the general application of the foregoing, the following conduct is
24          a violation of this section:
25
                    (5)      Causing a telephone to ring or engaging any person in telephone
26                           conversation repeatedly or continuously with intent to annoy, abuse,
                             or harass any person at the called number.
27
     15 U.S.C. § 1692d(5).
28
                                                        5
Case 3:20-cv-01482-GPC-RBB Document 1 Filed 07/31/20 PageID.6 Page 6 of 10



 1
             36.     Defendant violated 15 U.S.C. § 1692d(5) by continuing to place phone calls to
 2

 3   Plaintiff in spite of Plaintiff’s multiple requests that they stop calling.

 4           37.     “Intent may [] be found with a pattern of calling where a collector calls back

 5   immediately, continues to call after being asked to stop, or calls numerous times in the same day.”
 6   Ammons v. Diversified Adjustment Serv., 2019 U.S. Dist. LEXIS 175842, 2019 WL 5064840, *16
 7
     (C.D. Cal. 2019) (citing Stirling v. Genpact Servs., LLC, 2012 U.S. Dist. LEXIS 49816, 2012 WL
 8
     952310, at *2 (C.D. Cal. 2012)).
 9
             38.     Defendant's behavior of systematically calling Plaintiff in an attempt to collect debt
10

11   that Plaintiff disputed was harassing and abusive.

12           39.     Defendant's collection calls to Plaintiff were made with specific intent of annoying,

13   harassing, and abusing Plaintiff.
14
             40.     That Defendant knowingly placed phone calls to Plaintiff after Plaintiff informed
15
     Defendant she disputed the debt is illustrative of Defendant's intent to annoy and harass Plaintiff.
16
             41.     That Defendant knowingly placed phone calls to Plaintiff after Plaintiff requested
17
     for the phone calls to cease is illustrative of Defendant's intent to annoy and harass Plaintiff.
18

19                                     Violation(s) of 15 U.S.C. § 1692f

20           42.     Section 1692f prohibits a debt collector from using “unfair or unconscionable
21   means” to collect a debt. 15 U.S.C. § 1692f.
22
             43.     The statute sets out a nonexclusive list of conduct that qualifies as unfair or
23
     unconscionable. Id.
24
             44.     Subpararaph (8) prohibits the following conduct:
25

26           [u]sing any language or symbol, other than the debt collector’s address, on any
     envelope when communicating with a consumer by use of the mails or by telegram, except
27   that a debt collector may use his business name if such name does not indicate that he is in
     the debt collection business.
28
                                                          6
Case 3:20-cv-01482-GPC-RBB Document 1 Filed 07/31/20 PageID.7 Page 7 of 10



 1          Id. § 1692f(8).
 2          45.     Section 1692f(8) regulates language “on any envelope.” Id.
 3
            46.     The text of § 1692f(8) is unequivocal. “[A]ny language or symbol,” except the debt
 4
     collector’s address and, in some cases, business name, may not be included “on any envelope.” 15
 5
     U.S.C. § 1692f(8).
 6

 7          47.     In other words, NO EXCEPTIONS.

 8          48.     Accordingly, Defendant’s inclusion of “TIME SENSITIVE DOCUMENTS” on

 9   the front of the envelope violates 15 U.S.C. § 1692f(8).
10
            49.     Plaintiff instantly opened Defendant’s mail because it said “TIME SENSITIVE
11
     DOCUMENTS.”
12
            50.     Defendant has determined that it collects more from consumers by including
13
     “TIME SENSITIVE DOCUMENTS” on envelopes.
14

15          51.     Defendant's practice of including “TIME SENSITIVE DOCUMENTS” on

16   envelopes mailed to consumers unfairly puts Defendant ahead of other debt collectors.
17          52.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692 d, d(5) and f(8) pursuant
18
     to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any
19
     debt collector who fails to comply with any provision of [the Fair Debt Collection Practices Act]
20
     with respect to any person is liable to such person in an amount equal to the sum of –
21

22          (1)     any actual damage sustained by such person as a result of such failure;

23          (2)

24                  (A)       in the case of any action by an individual, such additional damages
                              as the court may allow, but not exceeding $1,000.00; or
25

26          (3)     in the case of any successful action to enforce the foregoing liability, the
                    costs of the action, together with reasonable attorney's fees as determined by
27                  the court.

28
                                                        7
Case 3:20-cv-01482-GPC-RBB Document 1 Filed 07/31/20 PageID.8 Page 8 of 10



 1          WHEREFORE, Plaintiff requests the following relief:
 2          A.      a finding that MCM violated 15 U.S.C. §§ 1692 d, d(5) and f(8);
 3
            B.      an award of any actual damages sustained by Plaintiff as a result of MCM’s
 4
                    violation(s);
 5
            C.      an award of such additional damages, as the Court may allow, but not exceeding
 6

 7                  $1,000.00;

 8          D.      an award of costs of this action, together with a reasonable attorney’s fee as

 9                  determined by this Court; and
10
            E.      an award of such other relief as this Court deems just and proper.
11
                                           COUNT II:
12                    Telephone Consumer Protection Act (47 U.S.C. § 227 et seq.)

13          53.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
14
     though fully set forth herein.
15
            54.     Defendant placed or caused to be placed no less than 50 non-emergency calls,
16
     including but not limited to the aforementioned collection calls, to Plaintiff’s cellular telephone
17
     utilizing an automatic telephone dialing system (“ATDS”) or an artificial or prerecorded voice
18

19   without Plaintiff’s consent in violation of 47 U.S.C. § 227(b)(1)(A)(iii).

20          55.     The TCPA defines an automatic telephone dialing system as equipment which has
21   the capacity – (A) to store or produce numbers to be called, using a random or sequential number
22
     generator; and (B) to dial such numbers. 47 U.S.C. § 227(a)(1).
23
            56.     As plead above, on multiple occasions, Defendant used an artificial or pre-recorded
24
     voice, which automatically played once Plaintiff answered Defendant's collection calls.
25

26          57.     Upon information and belief, based on the “three-second pause” Plaintiff

27   experienced, Defendant employed an ATDS to place calls to Plaintiff’s cellular telephone.

28
                                                        8
Case 3:20-cv-01482-GPC-RBB Document 1 Filed 07/31/20 PageID.9 Page 9 of 10



 1          58.     Upon information and belief, the ATDS employed by Defendant transfers the call
 2   to an agent once a human voice is detected, hence the three-second pause.
 3
            59.     Upon information and belief, the ATDS employed by Defendant has the capacity –
 4
     (A) to store numbers to be called; and (B) to dial such numbers. See Marks v. Crunch San Diego,
 5
     LLC, 904 F.3d 1041, 1053 (9th Cir. 2018) (“the statutory definition of ATDS is not limited to
 6

 7   devices with the capacity to call numbers produced by a ‘random or sequential number generator,’

 8   but also includes devices with the capacity to dial stored numbers automatically.”).

 9          60.     As noted above, Plaintiff revoked any and all earlier consent on multiple occasions.
10
            61.     Upon information and belief, Defendant acted through its agents, employees, and/or
11
     representatives at all times relevant.
12
            62.     Upon information and belief, Defendant has no system in place to document and
13
     archive whether it has consent to contact consumers on their cellular phones.
14

15          63.       Upon information and belief, Defendant has no policies and procedures in place to

16   honor consumers’ requests that the collection calls cease.
17          64.       Upon information and belief, Defendant knew its collection practices were in
18
     violation of the TCPA, yet continued to employ them to maximize efficiency and revenue.
19
            65.     As a result of Defendant's’s violations of 47 U.S.C. §227 (b)(1)(A)(iii). Plaintiff is
20
     entitled to receive $500.00 in damages for each violation.
21

22          66.     As a result of Defendant’s knowing and willful violations of 47 U.S.C. §227

23   (b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

24          WHEREFORE, Plaintiff requests the following relief:
25          A.      a finding that Defendant violated 47 U.S.C. § 227 et seq.;
26
            B.      an award of statutory damages of at least $500.00 for each and every violation;
27
            C.      an award of treble damages of up to $1,500.00 for each and every violation; and
28
                                                         9
Case 3:20-cv-01482-GPC-RBB Document 1 Filed 07/31/20 PageID.10 Page 10 of 10



  1           D.      an award of such other relief as this Court deems just and proper.
  2                                      DEMAND FOR JURY TRIAL
  3
              Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demands a trial by jury of any and all issues in
  4
      this action so triable of right.
  5
      DATED: July 31, 2020                                Respectfully submitted,
  6

  7                                                       MARINA Y. SUAZO

  8                                                       By: /s/ Nicholas M. Wajda

  9                                                       Nicholas M. Wajda
                                                          WAJDA LAW GROUP, APC
 10
                                                          3111 Camino Del Rio North
 11                                                       Suite 400
                                                          San Diego, California 92108
 12                                                       +1 310-997-0471
                                                          nick@wajdalawgroup.com
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                        10
